              Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 1 of 6



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
 9

10

11                             IN THE UNITED STATES DISTRICT COURT

12                                EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                          CASE NO. 2:18-cr-257 MCE
15                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL
16   v.                                                 ACT; ORDER
17   RAHMAN LAKHANI, et al.,
                                                        Courtroom: The Honorable Morrison C. England Jr.
18                                Defendants.
19

20

21          This case is currently set for a status hearing on September 3, 2020. On May 13, 2020, this
22 Court issued General Order 618, which suspends all jury trials in the Eastern District of California

23 “until further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial

24 emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020

25 continuing this Court’s judicial emergency, this Court has allowed district judges to continue all

26

27

28                                                                                                        1
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                   Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 2 of 6


                                                1
 1 criminal matters to a date after May 2, 2021. This and previous General Orders, as well as the

 2 declarations of judicial emergency, were entered to address public health concerns related to

 3 COVID-19.

 4              Although the General Orders and declarations of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-

 8 the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any
 9 such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d

10 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set

11 forth explicit findings on the record “either orally or in writing”).

12              Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

13 mandatory and inexcusable—General Orders 611, 612, 617, 618, and 620, and the subsequent

14 declaration of judicial emergency require specific supplementation. Ends-of-justice continuances

15 are excludable only if “the judge granted such continuance on the basis of his findings that the ends

16 of justice served by taking such action outweigh the best interest of the public and the defendant in a

17 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court

18 sets forth, in the record of the case, either orally or in writing, its reason or finding that the ends of

19 justice served by the granting of such continuance outweigh the best interests of the public and the

20 defendant in a speedy trial.” Id.

21              The General Orders and declaration of judicial emergency exclude delay in the “ends of

22 justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly

23 address continuances stemming from pandemics, natural disasters, or other emergencies, this Court

24 has discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed

25 a two-week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States,

26
     1
         A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of counsel, after
27 consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff and operations.”
     General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
28                                                                                                                             2
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                  Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 3 of 6



 1 644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial

 2 to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 2d 326, 329 (S.D.N.Y.

 3 2001) (citing Furlow to exclude time following the September 11, 2001 terrorist attacks and the

 4 resultant public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the

 5 prompt proceedings mandated by the statutory rules.

 6           In light of the societal context created by the foregoing, this Court should consider the

 7 following case-specific facts in finding excludable delay appropriate in this particular case under the
                                                           2
 8 ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate
 9 a new date for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

10 (noting any pretrial continuance must be “specifically limited in time”).

11                                                    STIPULATION

12           Plaintiff United States of America, by and through its counsel of record, and defendants, by

13 and through defendants’ counsel of record, hereby stipulate as follows:

14           1.       By previous order, this matter was set for status on September 3, 2020.

15           2.       By this stipulation, defendants now move to vacate the September 3, 2020 status

16 hearing and continue it until November 12, 2020, and to exclude time between September 3, 2020,

17 and November 12, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

18           3.       The parties agree and stipulate, and request that the Court find the following:

19                    a)       The government has represented that the discovery associated with this case

20           includes over a hundred thousand pages of documents, electronically imaged devices, and

21           video and audio files. That discovery has been either produced directly to counsel and/or

22           made available for inspection and copying.

23                    b)       Counsel for defendants desire additional time to continue reviewing the large

24           volume of discovery, including the discovery made available for inspection, consult with his

25           clients, review the current charges and research related defenses and possible pretrial

26           motions, to discuss possible pretrial motions and immigration consequences with his clients,

27   2
       The parties note that General Order 612 acknowledges that a district judge may make “additional findings to support
     the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18, 2020).
28                                                                                                                           3
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
             Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 4 of 6



 1         research potential sentencing exposure for each defendant, including conducting a further

 2         analysis of the Guidelines, and to otherwise prepare for trial.

 3                  c)    Further, defense counsel requests additional time given his commitments in

 4         other cases, including continued work on litigation related to the COVID-19 pandemic,

 5         which is still ongoing. Defense counsel also has personal or familial obligations that further

 6         impact his availability between September 3, 2020, and November 12, 2020.

 7                  d)    Counsel for defendants believes that failure to grant the above-requested

 8         continuance would deny him the reasonable time necessary for effective preparation, taking

 9         into account the exercise of due diligence, and would deny his clients continuity of counsel.

10                  e)    The government does not object to the continuance.

11                  f)    Based on the above-stated findings, the ends of justice served by continuing

12         the case as requested outweigh the interest of the public and the defendants in a trial within

13         the original date prescribed by the Speedy Trial Act.

14                  g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

15         3161, et seq., within which trial must commence, the time period of September 3, 2020 to

16         November 12, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

17         B(iv) [Local Code T4] because it results from a continuance granted by the Court at

18         defendants’ request on the basis of the Court’s finding that the ends of justice served by

19         taking such action outweigh the best interest of the public and the defendants in a speedy

20         trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28                                                                                                          4
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 5 of 6



 1         4.       Nothing in this stipulation and order shall preclude a finding that other provisions of

 2 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 3 a trial must commence.

 4         IT IS SO STIPULATED.

 5   Dated: August 27, 2020                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ Rosanne Rust
                                                             Rosanne Rust
 8                                                           Assistant United States Attorney
 9

10   Dated: August 27, 2020                                  /s/ Patrick K. Hanly
                                                             Patrick K. Hanly
11                                                           Counsel for Defendants
                                                             Rahman Lakhani, N. Ali
12                                                           Enterprises, Inc., and 21 Century
                                                             Distribution, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                            5
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
              Case 2:18-cr-00257-MCE Document 49 Filed 08/31/20 Page 6 of 6



 1                                                  ORDER

 2          The Court has read and considered the parties’ Stipulation. The Court hereby finds that the

 3 Stipulation, which this Court incorporates by reference into this Order, plus the outbreak of the novel

 4 coronavirus known as COVID-19 (and related General Orders of this Court and guidance from the

 5 Centers for Disease Control and Prevention and state and local health officials), collectively

 6 demonstrate facts that provide good cause for a finding of excludable time pursuant to the Speedy

 7 Trial Act, 18 U.S.C. § 3161(h)(7)(A).

 8          The Court further finds that: (i) the ends of justice served by the continuance outweigh the

 9 best interest of the public and defendants in a speedy trial; and (ii) failure to grant the continuance

10 would result in a miscarriage of justice, given the emergence of the novel coronavirus in the Eastern

11 District of California and beyond, and the necessary steps being taken to avoid further transmission

12 of the virus. Time is excluded under the Speedy Trial Act between September 3, 2020, and

13 November 12, 2020.

14          IT IS SO ORDERED.
     Dated: August 28, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                           6
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
